Yesawich, Jr., J.,
dissents and votes to reverse in a memorandum. Yesawich, Jr., J. (dissenting). I respectfully dissent.
As noted by the majority, a court deciding whether a defendant is competent to stand trial must weigh a variety of factors (see generally, People v Picozzi, 106 AD2d 413, 414), no one of which is determinative. Psychiatric evaluations brought before the court unquestionably must be taken into account. Blind obeisance by the hearing court to psychiatrists’ pronouncements, however, is inappropriate (see, People v Grisset, 118 Misc 2d 450, 453; People v Valentino, 78 Misc 2d 678, 680-681) for the issue of a defendant’s capacity to stand trial is, in the final analysis, a legal one to be determined by the court (CPL 730.30 [2]; People v Valentino, supra; see, People v Bolling, 114 AD2d 416, 417). It being the province and duty of the court to decide if a defendant is competent, the court’s own observations of the defendant should be considered, not ignored.
Review of the competency hearing and trial transcript in this case makes it clear that County Court abdicated its role in making the competency determination. Immediately following the hearing, the court declared that "we have two accredited psychiatrists * * * [who] both say * * * that Defendant is competent to proceed to trial. Therefore, I have no alternative but to order the impaneling of a jury.” Later, during the trial, County Court indicated that it believed that the psychiatrists "should have said [defendant] wasn’t even competent to stand trial but they did and they are board certified psychiatrists” and that "we all think that the original diagnosis [of incompe*1086tency] made by these physicians was correct”. Further, in the course of denying counsel’s request for a charge on the defense of extreme emotional disturbance, County Court stated: "The only reasonable view of the evidence would have to be based upon the testimony and the conduct of the defendant on the witness stand and throughout the trial which indicates not a [sic] extreme emotional disturbance, but an inability, in my opinion, to make his own defense, and I didn’t agree with the psychiatrist [sic] in the first place, but they are board-certified psychiatrists, and that issue is closed” (emphasis supplied).
Given County Court’s unambiguous avowal that it believed defendant incompetent but proceeded with the trial nonetheless and failed to order a second hearing after it determined that defendant, who concededly suffered from a mental disorder, was unable to make his own defense (CPL 730.30 [1]; see, People v Arnold, 113 AD2d 101, 103; compare, People v Kestin, 134 AD2d 453, lv dismissed 73 NY2d 923), I am persuaded that this matter should be remitted for a hearing, to be held before another Judge, on the issue of defendant’s mental capacity at the time of trial, and, if a determination favorable to the People is made, the judgment of conviction should be affirmed (see, People v Hudson, 19 NY2d 137, 140, cert denied 398 US 944).